Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	In response to the Office Action dated on 01/29/2020, applicant(s) amend the application as follow:
	Claims amended: 1, 15 and 21
	Claims canceled: 12-13
	Claims newly added: none
	Claims pending: 1-11 and 15-23

Allowable Subject Matter
2.	Claims 1-11 and 15-23 are allowed by the amendment filed on 01/29/2020.
The following is an examiner’s statement of reasons for allowance:
As to claims 1, 15 and 21, the cited art(s) Bestgen alone or in combination either teach or suggest “access a first request to create a first row in a database table, the first request indicating a first set of columns to be populated with data from the first requested; determine that the first set columns are included in a second set of columns associated with the database table, the second set of columns representing possible columns to be used for storing data in the database table; identifying a third set of columns that includes the first set of columns and a first column not included in the first set of columns; identify a fourth set of column that includes the first set of column and a second set not included in the first set of column, the second column different from the first column; selecting the third set of column for use when writing the first row to the database table, the selection of the third set of columns based on a comparison of a first size of data stored by the first column and second size of data stored by the second column; and writing the first row to the database table based on the third set of columns.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041.  The examiner can normally be reached on Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/Primary Examiner, Art Unit 2154